            Case 2:18-cv-01681-MMD-BNW Document 24 Filed 12/19/19 Page 1 of 2



 1    Michael J. McCue
      Nevada Bar No. 6055
 2    Meng Zhong
      Nevada Bar No. 12145
 3    Lewis Roca Rothgerber Christie LLP
      3993 Howard Hughes Parkway, Suite 600
 4    Las Vegas, Nevada 89169
      Telephone: (702) 949-8224
 5    E-mail: mmccue@lrrc.com
      E-mail: mzhong@lrrc.com
 6
      Michael A. Dorfman (Pro Hac Vice)
 7    Dykema Gossett PLLC
      10 S. Wacker Dr., Suite 2300
 8    Chicago, IL 60601
      Telephone: (312) 876-1700
 9    E-mail: mdorfman@dykema.com
10    Attorneys for Plaintiff Tobii AB
11
                                 UNITED STATES DISTRICT COURT
12                                    DISTRICT OF NEVADA
13
     TOBII AB,                                           Case No.: 2:18-cv-01681-MMD-BNW
14
               Plaintiff,                                PLAINTIFF’S UNOPPOSED MOTION TO
15                                                       EXTEND THE TIME FOR DEFENDANT
      vs.                                                BEIJING 7INVENSUN TECHNOLOGY
16                                                       CO., LTD. TO ANSWER OR OTHERWISE
     BEIJING 7INVENSUN TECHNOLOGY                        RESPOND TO THE COMPLAINT
17   CO., LTD.,
                                                         (First request)
18             Defendant.

19
20            Plaintiff TOBII AB (“Plaintiff”) served the Summons and Second Amended Complaint

21   in this action on Defendant BEINJING 7INVENSUN TECHNOLOGY CO., LTD.

22   (“Defendant”) on December 11, 2019. (ECF No. 23.) The deadline for Defendant to answer or

23   otherwise respond is January 2, 2020.

24            Plaintiff respectfully moves the Court for an order extending the time for Defendant to

25   answer or otherwise respond to the Complaint by two months, until March 2, 2020. Defendant

26 / / /

27 / / /

28 / / /

                                                     1
     110042606.1
          Case 2:18-cv-01681-MMD-BNW Document 24 Filed 12/19/19 Page 2 of 2



 1   requested this extension because it expressed a desire to cooperate with Plaintiff and to discuss
 2   an amicable disposition of the claims, and Plaintiff did not oppose.
 3            Dated: this 19th day of December, 2019.
 4                                            Respectfully submitted,
 5                                            Lewis Roca Rothgerber Christie LLP
 6
                                               /s/ Meng Zhong
 7                                            Michael J. McCue
                                              Nevada Bar No. 6055
 8                                            Meng Zhong
                                              Nevada Bar No. 12145
 9                                            3993 Howard Hughes Parkway, Suite 600
                                              Las Vegas, Nevada 89169
10                                            Telephone: (702) 949-8224
                                              E-mail: mmccue@lrrc.com
11                                            E-mail: mzhong@lrrc.com
12                                            Michael A. Dorfman (Pro Hac Vice)
                                              Dykema Gossett PLLC
13                                            10 S. Wacker Dr., Suite 2300
                                              Chicago, IL 60601
14                                            Telephone: (312) 876-1700
                                              E-mail: mdorfman@dykema.com
15
                                              Attorneys for Plaintiff Tobii AB
16

17

18                                                IT IS SO ORDERED:

19
20
                                                  UNITED STATES DISTRICT JUDGE/UNITED
21                                                STATES MAGISTRATE JUDGE
22                                                           12/20/19
                                                  DATED:
23

24

25

26

27

28

                                                     2
     110042606.1
